Hotchkiss, J.:
Some time after the Carnegie Trust Company .failed, the Nineteenth Ward Bank became financially involved and borrowed a large amount of money from one Phipps, and as collateral security gave to him the notes it had received from Moore and the Merchants and Manufacturers Securities Company, aggregating $110,000, and which notes are more particularly referred to in the opinion in the case of the Madison Trust Company against these same appellants. Subsequently Phipps transferred' the notes to the plaintiff. Although both of the foregoing transfers are attacked on this appeal and, as well, the right of both Phipps and the plaintiff to succeed to the equities of the bank arising out of the trust letter signed by Smith, vice-president of the Carnegie Company, I am satisfied that this attack is justified neither in fact nor in law, and that the plaintiff has succeeded to all the rights of the bank with respect to the trust, which for the reasons given in my opinion in the case of the Madison Trust Company I hold to *33have been established by the letter. All other questions involved herein have been disposed of in Madison Trust Co. v. Carnegie Trust Co. (167 App. Div. 4).
The judgment should accordingly he modified so as to allow plaintiff to recover the amount of his debt as a simple creditor, and so modified affirmed, without costs.
Laughlin and Dowling, JJ., concurred; Ingraham, P. J., and Scott, J., dissented and voted for reversal.